Title: To Alexander Hamilton from James Butler, 1 December 1795
From: Butler, James
To: Hamilton, Alexander



Sir,
Alexandria [Virginia] 1st. Xbr. 1795

(Tho’ I have not the honour of your acquaintance) I shall take the liberty of addressing you, to inform you of the real pleasure & satisfaction it gives me to read your Explanation in favour of the Ilustrious President. And to inform you of Some of his Charitable donations—I mean What came Within my knowledge, which I am Sure are but trifling if compar’d With the imense Charities he bestows, that none besides himself, & the many Objects that receive them, know’s.
He pays £ 50⅌ annum for the Tuition of twenty Orphans at the Accademy in Alexandria, if any of his Overseers die he will give the Widows A house & garden & grass for their Cows &c—if any of his Domestics or Slaves get Sick he Will Visit ’em, & Send for a doter if requisite; his house is always open for travellers & strangers & Will give them money to support them to their journey’s End. I livd with him as Overseer for two years; three months of which I was confin’d to my bed, & room, With a Violent feavr Not able to render him the Smallest Service. (Notwithstanding) he paid my Salary in full; & paid for my board for three months, & ’till I was able to teach in the Accademy. (In Short Sir) there is not A better mind’d or more humane Man on Earth. (thank god) his Charactr. is too Well known To be hurt by any Spurious, envenom’d Reptile that Wrote again him; their malice now falls in their own dirt.
Pardon this liberty I take With you, which flows, from the real regard, & good Wishes I have for him, Of My Esteem for you, on Acct. of your just & candid explanation Which I duly read With real joy & Satisfaction. I have the honor Sir of being your most obt hble. Servt.

Jams. Butler

